



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Richardson,









2016 BCCA 46




Date: 20160127

Docket: CA43067

Between:

Regina

Respondent

And

James Gordon
Michael Richardson

Appellant






Before:



The Honourable Madam Justice Newbury

The Honourable Mr. Justice Groberman

The Honourable Madam Justice Dickson




On appeal from:  An
order of the Provincial Court of British Columbia, dated
March 27, 2014 (
R. v. Richardson
, Victoria Docket Nos. 160751-1,
161244-1).




Counsel for the Appellant:



N. Preshaw





Counsel for the Respondent:



E. Campbell





Written Joint Submission filed:



November 4, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January 27, 2016









Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Mr. Justice Groberman

The Honourable Madam Justice Dickson








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014 SCC 26.
Held:  Appeal allowed. The appellant was entitled to a credit on a 1:1.5 basis.

Reasons for Judgment of the Honourable
Madam Justice Newbury:

[1]

The appellant was convicted of a robbery committed with a firearm and
was sentenced on March 27, 2014 to 41 months imprisonment after credit was
granted on a 1:1 basis for seven months spent in custody prior to sentencing. The
appellant had been in custody for 216 days, but served another sentence during
that time. On September 26, 2013, he was sentenced to 60 days for breach of a
probation order. After serving two-thirds of that sentence, he would have
resumed earning credit towards his sentence on the robbery offence.

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
2014 SCC 26, he pursued his wish to appeal his
sentence.

[3]

The Crown has advised that it does not oppose the granting of credit at
a rate of 1:1.5 and that the appellant is not disqualified from such credit
under s. 719(3.1) of the
Criminal Code
.

[4]

I will allow the appeal to the extent only that the sentence be reduced
to three years plus 101 days, with credit of 264 days having been granted for
time spent in custody prior to sentencing.

The
Honourable Madam Justice Newbury

I AGREE:

The Honourable Mr. Justice
Groberman

I AGREE:

The Honourable Madam Justice
Dickson


